Exhibit 2.1 Share Exchange Agreement This Share Exchange Agreement, dated as of October 12, 2005, is made by and among OMII CORP., a Nevada corporation (the "Acquiror"), each of the Persons listed on Exhibit A hereto (collectively, the "Shareholders" and individually a "Shareholder") and Vemics, Inc., a Delaware corporation (the "Company"). BACKGROUND The Shareholders have agreed to transfer to the Acquiror, and the Acquiror has agreed to acquire from the Shareholders, all of the issued and outstanding shares of common stock of Vemics, Inc. ("Shares"), which Shares constitute 100% of the outstanding capital stock of the Company, in exchange for 17,600,000 Shares of the Acquiror's Common Stock to be issued on the Closing Date (the "Acquiror Shares"), which Acquiror Shares shall constitute approximately 80% of the issued and outstanding Shares of Acquirer's Common Stock immediately after the closing of the transactions contemplated herein. SECTION 1 DEFINITIONS Unless the context otherwise requires, the terms defined in this Section 1 will have the meanings herein specified for all purposes of this Agreement, applicable to both the singular and plural forms of any of the terms herein defined. 1.1 "Accredited Investor" has the meaning set forth in Regulation D under the Securities Act and set forth on Exhibit C. 1.2 "Acquiror Board" means the Board of Directors of the Acquiror. 1.3 "Acquiror's Common Stock" means the Acquiror's common stock, par value US $0.001 per share. 1.4 "Affiliate" means any Person that directly or indirectly controls, is controlled by or is under common control with the indicated Person. 1.5 "Agreement" means this Share Exchange Agreement, including all Schedules and Exhibits hereto, as this Share Exchange Agreement may be from time to time amended, modified or supplemented. 1.6 "Approved Plans" means a stock option or similar plan for the benefit of employees or others which has been approved by the stockholders of the Acquiror. 1.7 "Closing Date" has the meaning set forth in Section 3. 1.8 "Code" means the Internal Revenue Code of 1986, as amended. 1.9 "Commission" means the Securities and Exchange Commission or any other federal agency then administering the Securities Act. 1.10 "Company Board" means the Board of Directors of the Company. 1.11 “Company Indemnified Party" has the meaning set forth in Section 11.1. 1.12 "Company Management" means Fred Zolla, CEO and Brian Howell, CTO. 1.13 "Company Subsidiaries" means all of the direct and indirect Subsidiaries of the Company, including, without limitation, those described in the Company's financial statements. 1.14 "Damages" has the meaning set forth in Section 11.1. 1.15 "Distributor" means any underwriter, dealer or other Person who participates, pursuant to a contractual arrangement, in thedistribution of the securities offered or sold in reliance on Regulation S. 1.16 "Employment Agreements" means the employment agreements, dated the Closing Date, by and between the Acquiror and each member of Company Management. 1.17 "Environmental Laws" means any Law or other requirement relating to the environment, natural resources, or public or employee health and safety. 1.18 "Environmental Permit" means all licenses, permits, authorizations, approvals, franchises and rights required under any applicable Environmental Law or Order. 1.19 "Equity Security" means any stock or similar security, including, without limitation, securities containing equity features and securities containing profit participation features, or any security convertible into or exchangeable for, with or without consideration, any stock or similar security, or any security carrying any warrant, right or option to subscribe to or purchase any Shares of capital stock, or any such warrant or right. 1.20 "ERISA" means the Employee Retirement Income Security Act of 1974, as amended. 1.21 "Exhibits" means the several exhibits referred to and identified in this Agreement. 1.22 "GAAP" means, with respect to any Person, United States generally accepted accounting principles applied on a consistent basis with such Person's past practices. 1.23 "Governmental Authority" means any federal or national, state or provincial, municipal or local government, governmental authority, regulatory or administrative agency, governmental commission, department, board, bureau, agency or instrumentality, political subdivision, commission, court, tribunal, official, arbitrator or arbitral body, in each case whether U.S. or non-U.S. 1.24 "Indebtedness" means any obligation, contingent or otherwise. Any obligation secured by a Lien on, or payable out of the proceeds of, or production from, property of the relevant party will be deemed to be Indebtedness. 1.25 "Indemnified Persons" has the meaning set forth in Section 8.7.1. 1.26 "Intellectual Property" means all industrial and intellectual property, including, without limitation, all U.S. and non-U.S. patents, patent applications, patent rights, trademarks, trademark applications, common law trademarks, Internet domain names, trade names, service marks, service mark applications, common law service marks, and the goodwill associated therewith, copyrights, in both published and unpublished works, whether registered or unregistered, copyright applications, franchises, licenses, know-how, trade secrets, technical data, designs, customer lists, confidential and proprietary information, processes and formulae, all computer software programs or applications, layouts, inventions, development tools and all documentation and media constituting, describing or relating to the above, including manuals, memoranda, and records, whether such intellectual property has been created, applied for or obtained anywhere throughout the world. 1.27 "Laws" means, with respect to any Person, any U.S. or non-U.S. federal, national, state, provincial, local, municipal, international, multinational or other law (including common law), constitution, statute, code, ordinance, rule, regulation or treaty applicable to such Person. 1.28 "Lien" means any mortgage, pledge, security interest, encumbrance, lien or charge of any kind, including, without limitation, any conditional sale or other title retention agreement, any lease in the nature thereof and the filing of or agreement to give any financing statement under the Uniform Commercial Code of any jurisdiction and including any lien or charge arising by Law. 1.29 "Material Acquiror Contract" means any and all agreements, contracts, arrangements, leases, commitments or otherwise, of the Acquiror Companies. 1.30 "Material Adverse Effect" means, when used with respect to the Acquiror Companies or the Acquired Companies, as the case may be, any change, effect or circumstance which, individually or in the aggregate, would reasonably be expected to (a) have a material adverse effect on the business, assets, financial condition or results of operations of the Acquiror Companies or the Acquired Companies, as the case may be, in each case taken as a whole or (b) materially impair the ability of the Acquiror or the Company, as the case may be, to perform their obligations under this Agreement, excluding any change, effect or circumstance resulting from (i) the announcement, pendency or consummation of the transactions contemplated by thisAgreement, (ii) changes in the United States securities markets generally, or (iii) changes in general economic, currency exchange rate, political or regulatory conditions in industries in which the Acquiror Companies or the Acquired Companies, as the case may be, operate. 1.31 "Order" means any award, decision, injunction, judgment, order, ruling, subpoena, or verdict entered, issued, made, or rendered by any Governmental Authority. 1.32 "Organizational Documents" means (a) the articles or certificate of incorporation and the by-laws or code of regulations of a corporation; (b) the partnership agreement and any statement of partnership of a general partnership; (c) the limited partnership agreement and the certificate of limited partnership of a limited partnership; (d) the articles or certificate of formation and operating agreement of a limited liability company; (e) any other document performing a similar function to the documents specified in clauses (a), (b), (c) and (d) adopted or filed in connection with the creation, formation or organization of a Person; and (f) any and all amendments to any of the foregoing. 1.33 "Permitted Liens" means (a) Liens for Taxes not yet payable or in respect of which the validity thereof is being contested in good faith by appropriate proceedings and for the payment of which the relevant party has made adequate reserves; (b) Liens in respect of pledges or deposits under workmen's compensation laws or similar legislation, carriers, warehousemen, mechanics, laborers and material men and similar Liens, if the obligations secured by such Liens are not then delinquent or are being contested in good faith by appropriate proceedings conducted and for the payment of which the relevant party has made adequate reserves; (c) statutory Liens incidental to the conduct of the business of the relevant party which were not incurred in connection with the borrowing of money or the obtaining of advances or credits and that do not in the aggregate materially detract from the value of its property or materially impair the use thereof in the operation of its business; and (d) Liens that would not have a Material Adverse Effect. 1.34 "Person" means all natural persons, corporations, business trusts, associations, companies, partnerships, limited liability companies, joint ventures and other entities, governments, agencies and political subdivisions. 1.35 Principal Acquiror Shareholder" means Donald Bell. 1.36 “Proceeding” means any action, arbitration, audit, hearing, investigation, litigation, or suit (whether civil, criminal, administrative or investigative) commenced, brought, conducted, or heard by or before, or otherwise involving, any Governmental Authority. 1.37 "Regulation S" means Regulation S under the Securities Act, as the same may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission. 1.38 "Schedules" means the several schedules referred to and identified herein, setting forth certain disclosures, exceptions and other information, data and documents referred to at various places throughout this Agreement. 1.39 "Section 4(2)" means Section 4(2) under the Securities Act, as the same may be amended from time to time, or any successor statute. 1.40 "Securities Act" means the Securities Act of 1933, as amended, or any similar federal statute, and the rules and regulations of the Commission thereunder, all as the same will be in effect at the time. 1.41 "Shares" means the 7,830,340 issued and outstanding Shares of $.01 par value of the Company owned by the Shareholders and exchanged pursuant to this Agreement. 1.42 "Subsidiary" means, with respect to any Person, any corporation, limited liability company, joint venture or partnership of which such Person (a) beneficially owns, either directly or indirectly, more than 50% of (i) the total combined voting power of all classes of voting securities of such entity, (ii) the total combined equity interests, or (iii) the capital or profit interests, in the case of a partnership; or (b) otherwise has the power to vote or to direct the voting of sufficient securities to elect a majority of the board of directors or similar governing body. 1.43 "Survival Period" has the meaning set forth in Section 11.1. 1.44 "Taxes" means all foreign, federal, state or local taxes, charges, fees, levies, imposts, duties and other assessments, as applicable, including, but not limited to, any income, alternative minimum or add-on, estimated, gross income, gross receipts, sales, use, transfer, transactions, intangibles, ad valorem, value-added, franchise, registration, title, license, capital, paid-up capital, profits, withholding, payroll, employment, unemployment, excise, severance, stamp, occupation, premium, real property, recording, personal property, federal highway use, commercial rent, environmental (including, but not limited to, taxes under Section 59A of the Code) or windfall profit tax, custom, duty or other tax, governmental fee or other like assessment or charge of any kind whatsoever, together with any interest, penalties or additions to tax with respect to any of the foregoing; and "Tax" means any of the foregoing Taxes. 1.45 "Tax Group" means any federal, state, local or foreign consolidated, affiliated, combined, unitary or other similar group of which the Acquiror is now or was formerly a member. 1.46 "Tax Return" means any return, declaration, report, claim for refund or credit, information return, statement or other similar document filed with any Governmental Authority with respect to Taxes, including any schedule or attachment thereto, and including any amendment thereof. 1.47 "Transaction Documents" means, collectively, all agreements, instruments and other documents to be executed and delivered in connection with the transactions contemplated by this Agreement. 1.48 "U.S." means the United States of America. 1.49 "U.S. Dollars" or "US $" means the currency of the United States of America. 1.50 "U.S. Person" has the meaning set forth in Regulation S under the Securities Act and set forth on Exhibit D hereto. SECTION 2 EXCHANGE OF SHARES AND SHARE CONSIDERATION 2.1 Share Exchange.Each of the Shareholders desires to transfer to, and the Acquiror desires to acquire from each Shareholder, that number of Shares set out beside the respective names of the Shareholders in Exhibit B for the consideration and on the terms set forth in this Agreement.The aggregate consideration for the Shares acquired by the Acquiror pursuant to this Agreement will be 17,600,000 Shares of the Acquiror's Common Stock to be issued on a pro rata basis among the Shareholders based on the percentage of the Shares owned by such Shareholder as set forth in Exhibit B. 2.2 Section 368 Reorganization.For U.S. federal income tax purposes, the exchange by the Shareholders of the Shares for the Acquiror's Common Stock is intended to constitute a "reorganization" within the meaning of Section 368(a)(1)(B) of the Code.The parties to this Agreement hereby adopt this Agreement as a "plan of reorganization" within the meaning of Sections 368-2(g) and 1.368-3(a) of the United States Treasury Regulations.Notwithstanding the foregoing or anything else to the contrary contained in this Agreement, the parties acknowledge and agree that no party is making any representation or warranty as to the qualification of the exchange by the Shareholders of the Shares for the Acquirer's Common Stock as a reorganization under Section 368 of the Code or as to the effect, if any, that any transaction consummated prior to the Closing Date has or may have on any such reorganization status.The parties acknowledge and agree that each (i) has had the opportunity to obtain independent legal and tax advice with respect to the transaction contemplated by this Agreement, and (ii) is responsible for paying its own Taxes including without limitation, any adverse Tax consequences that may result if the transaction contemplated by this Agreement is not determined to qualify as a reorganization under Section 368 of the Code. 2.3 Directors of Acquiror at Closing Date.Simultaneously with the Closing of the transactions contemplated by this Agreement, Donald Bell, sole director of the Acquiror, shall appoint Fred Zolla and Brian Howell to serve as directors on the Acquiror Board.Immediately thereafter, Donald Bell shall resign as a director of the Acquiror. SECTION 3 CLOSING DATE 3.1 Closing Date.The closing (the "Closing") of the share exchange will occur upon execution of this Agreement on October 12, 2005 or at such later date as all of the closing conditions set forth in Sections 9 and 10 have been satisfied or waived, but in no event later than December 31, 2005 (the "Closing Date").At the Closing, each Shareholder will deliver to the Acquiror certificate(s) evidencing the number of Shares held by such Shareholder (as set forth on Exhibit B), along with executed stock powers transferring such Shares to the Acquiror, against delivery to each Shareholder by the Acquiror of a certificate evidencing such Shareholder's pro rata share of the Acquiror's Shares (as set forth in Exhibit B). SECTION 4 REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS 4.1 Generally.Each Shareholder, severally and not jointly, hereby represents and warrants to the Acquiror: 4.1.1
